DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a computing device that provides a skill-based game of a wagering machine with a predetermined return-to-player, the computing device comprising: a memory storing instructions; and a processor that executes the instructions, wherein execution of the instructions, results in the processor: defining classes of game states, wherein each class of game states includes game states sharing a common set of game state characteristics that lead to a randomly selected game state; determining, for each class of game states, an expected minimum payout for the respective class of game states; constructing, for each initial game state of a plurality of initial game states, a decision tree that includes a root node, intermediary nodes, leaf nodes, and collective leaf nodes, wherein the root node represents a respective initial game state, each intermediary node represents an intermediary game state achievable from the initial game state, each leaf node represents a game outcome achievable from the respective initial game state, and each collective leaf node represents a class of game states and its expected minimum payout; determining, based on the decision tree for each initial game state, an expected minimum payout for the respective initial game state; and generating, for the wagering machine, a table that weights each initial game state of the plurality of initial game states based on its respective expected minimum payout to achieve a desired minimum return-to-player.  Examiner could find no reference that taught such a method for generated a table of initial game states with their corresponding expected minimum payouts.
Regarding the 101 rejection.  Examiner finds Applicant’s argument with respect to the enormity of the calculations required to generate a table compelling.  Examiner holds that the method claimed could not be credibly performed in the human mind.  Consequently, the rejection based on 101 have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715